Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting surface and mounting hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “plurality of heights” (claim 18).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the amendment to claim 1, the examiner finds no support for the outer diameter of the first section of the second flange is less than an inner diameter of in the inner surface of the compression nut.  In fact, it appears that if such were the case the device would be inoperative.  Because then the threads of the fourth section, which is the same diameter as the first section, would also be less than the inner surface of the compression nut which would then not enable the thread on the inner surface of the compression nut to engage with thread on the forth section.
Also in the amendment to claim 1 and in new claims 12 and 17, the examiner does not find support for the second flange inserted through the mounting hole along a second side opposite the first flange nor that the ends of the flange have diameters greater than the mounting hole.  The only mention of a mounting hole found by the examiner is in paragraph [0019] describing “a mounting hole of a size equivalent to the diameter of the first flange” which does not support either the direction of insertion nor the ends of the flanges being larger than the hole.  And, as noted above, there is no drawing showing the mounting hole to provide additional disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following up the new matter discussed above, it is unclear how the compression nut would engage with the fourth section when it has a diameter same as the first section in turn making it less then the compression nut.  Claim 15 is a double inclusion of what has already been claimed in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appleton (US 2,630,339).  Appleton discloses a mounting device (10) comprising: a first flange (22) having first and second portions, with first portion having a larger diameter than the second portion and positioned adjacent a mounting surface (12), an orifice extend through the ends of the first flange, and the first flange includes an internal thread; a second flange (13) having first, second, third, and fourth threaded sections sequentially from a first end (19) to a second end (21) to threadably engage with the first flange; a compression nut (15) slidably receiving a mounting member (11) and threadably engaging the fourth section; and a ring (16) slidably receiving the mounting member disposed between the second end of the second flange and a flat lip of the compression nut.  The first and second ends of the flanges have outer diameters greater than a mounting hole (20) formed in the mounting surface and are positioned on opposites sides of the mounting surface, wherein outer diameter of the first end of the first flange is greater than an outer diameter of the first end of the second flange (see Fig. 5). 
                       
    PNG
    media_image1.png
    410
    626
    media_image1.png
    Greyscale


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerondale (US 4,676,533).  Gerondale discloses a mounting device (Fig. 1) comprising: a first flange (26) having first and second portions, with the first portion having a larger diameter than the second portion and positioned adjacent a mounting surface (10), an orifice extend through the ends of the first flange, and the first flange includes an internal thread; a second flange (12) having first, second, third, and fourth threaded sections sequentially from a first end (at 14) to a second end (44) to threadably engage with the first flange; a compression nut (48) slidably receiving a mounting member (22) and threadably engaging the fourth section; and a ring (46) slidably receiving the mounting member disposed between the second end of the second flange and a flat lip of the compression nut.  The first and second ends of the flanges have outer diameters greater than a mounting hole (20) in the mounting surface and are positioned on opposites sides of the mounting surface, wherein the second and fourth ends of the second flange have outer diameters that are equal.  The second flange is capable of securing with the mounting member at a plurality of different heights. 
        
    PNG
    media_image2.png
    482
    696
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appleton or Gerondale as applied to claims 12 and 17 above respectively, and further in view of Webber (US 2,986,409).  Neither Appleton nor Gerondale discloses the second flange provided with one or more holes for set screws.  Weber discloses a mounting device including a first flange (10) having holes for receiving set screws (16).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the first flange of Appleton and Gerondale with holes for receiving set screws as disclosed in Weber in order to clamp onto and improve the retention of a mounting member. Once the combination was made, where the holes are located on the flange would be read as the first section. It should be noted that the set screws in Weber are disclosed in combination with a compression nut (36) and ring (52) so the compression nut and ring disclosed in Appleton and Gerondale would not teach away from there also being set screws.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerondale as applied to claim 17 above, and further in view of Rider (US 5,230,536).  Gerondale does not disclose the third section having the thread flattened along two opposite sides.  Rider disclose a mounting device similar to Gerondale but with a third section having flattened threads (Figs. 2 and 4) as an alternative to threads not being flattened (Fig. 1).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the third section of Gerondale with the thread flattened on two opposite sides as disclosed in Rider because Rider teaches the flattened threads as an alternative.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerondale in view of Webber and Rider.  
Gerondale discloses a mounting device (Fig. 1) comprising: a first flange (26) having first and second portions, with the first portion having a larger diameter than the second portion and positioned adjacent a mounting surface (10), an orifice extend through the ends of the first flange, and the first flange includes an internal thread; a second flange (12) having first, second, third, and fourth threaded sections all with the same diameter sequentially from a first end (at 14) to a second end (44) to threadably engage with the first flange; a compression nut (48) slidably receiving a mounting member (22) and threadably engaging the fourth section; and an elastic ring (46) slidably receiving the mounting member disposed between the second end of the second flange and a flat lip (56) of the compression nut.  The first and second ends of the flanges have outer diameters greater than a mounting hole (20) in the mounting surface and are positioned on opposites sides of the mounting surface, wherein the first, second and fourth sections of the have outer diameters that are equal.  The second flange is capable of securing with the mounting member at a plurality of different heights.  Similar to what is disclosed in the instant invention, Gerondale disclose the first section of the second flange to have the same diameter as fourth threaded section which is same as that of the inner diameter of the compression nut.
        Gerondale does not disclose the second flange provided with one or more holes for set screws.  Weber discloses a mounting device including a first flange (10) having holes for receiving set screws (16).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the first flange of Gerondale with holes for receiving set screws as disclosed in Weber in order to clamp onto and improve the retention of a mounting member. Once the combination was made, where the holes are located on the flange would be read as the first section. It should be noted that the set screws in Weber are disclosed in combination with a compression nut (36) and ring (52) so the compression nut and ring disclosed in Gerondale would not teach away from there also being set screws.
Gerondale does not disclose the third section having the thread flattened along two opposite sides.  Rider disclose a mounting device similar to Gerondale but with a third section having flattened threads (Figs. 2 and 4) as an alternative to threads not being flattened (Fig. 1).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the third section of Gerondale with the thread flattened on two opposite sides as disclosed in Rider because Rider teaches the flattened threads as an alternative.

Claims 1-2 and 4-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gerondale in view of Webber, Rider and Scott (US 3,275,347).  The combination of Gerondale, Webber and Rider disclose a mounting device having the features of the claims as described above except, does not disclose an outer diameter of the first section of the second flange to be less than an inner diameter of the compression nut.  Scott disclose a mounting device similar to Gerondale including a second flange (65) and a compression nut (13) but wherein the second flange includes a first section with an outer diameter less than an inner diameter of the compression nut where pointed to below.
 		
    PNG
    media_image3.png
    419
    686
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide Gerondale with the first section of the second flange with an outer diameter less than an inner diameter of the compression nut as disclosed in Scott because it would continue to yield the same predictable results.

Conclusion
	Applicant’s remarks have been considered but are now moot in light of the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins (US 5,971,444) is cited as another example of a first section of a flange having an outer diameter less than a nut (at 42).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677